Matter of Wadell Alexander M. (Wendy A.) (2015 NY Slip Op 07794)





Matter of Wadell Alexander M. (Wendy A.)


2015 NY Slip Op 07794


Decided on October 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2015

Tom, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


15974

[*1] In re Wadell Alexander M., etc., A Dependent Child Under Eighteen Years of Age, etc.,
andWendy A., etc., Respondent-Appellant, The New York Foundling Hospital, Petitioner-Respondent.


Douglas H. Reiniger, New York, for appellant.
Daniel Gartenstein, Long Island City, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order, Family Court, Bronx County (Valerie Pels, J.), entered on or about August 13, 2014, which, upon a fact-finding determination that respondent mother is unable, presently and for the foreseeable future, to care for the subject child due to mental illness, terminated her parental rights, and committed the custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the determination that respondent, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for her child (see Social Services Law § 384-b[4][c]; [6][a]). Petitioner's submissions included unrebutted expert testimony by a clinical psychologist that respondent suffers from long-standing schizophrenia, which renders her unable to care for the child, as well as the expert's detailed report, which was prepared after several lengthy interviews with respondent and a review of her mental health records for more than 10 years. Respondent's objection to the expert's consideration of records not offered into evidence is unpreserved for appellate review; in any event, the expert's testimony based on his interviews of respondent was sufficient.
A separate dispositional hearing was not required (see Matter of Jeremiah M. [Sabrina Ann M.], 109 AD3d 736, 737 [1st Dept 2013], lv denied 22 NY3d 856 [2013]). The record supports the court's determination that this disposition was in the best interests of the child, who has lived in the same foster home for most of his life.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2015
CLERK